DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, first, fifth and sixth paragraphs, filed June 13, 2022, with respect to the rejections of claims 1-4 and 6 under 35 U.S. C. 102(a)(1) and claims 1, 8 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagatoshi (U.S. Patent Publication 2002/02248080) and Wei et al (U.S. Patent Publication 2021/0333510).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2022 has been considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al (U.S. Patent Publication 2021/0333510).
With regard to independent claim 1, Wei et al teaches an imaging lens system (page 1, paragraph [0004] and Figure 11), comprising: a first lens (Figure 11, element L1), a second lens (Figure 11, element L2), a third lens (Figure 11, element L3), a fourth lens (Figure 11, element L4), a fifth lens (Figure 11, element L5), a sixth lens (Figure 11, element L6) comprising a convex image-side surface (page 5, Table 3-1, radius of curvature data for surface S11), and a seventh lens (Figure 11, element L7) disposed in order from an object side; and a stop disposed on an image side of one of the first to sixth lenses (Figure 11, element ST), wherein one or more of the second to sixth lenses, disposed on an image side of the stop, each has a positive refractive power and a negative refractive index temperature coefficient (page 5, paragraph [0076], line 3, wherein L4 is positive and page 7, Table 5, dn/dt data for the fourth lens).
With regard to dependent claim 2, Wei et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens system wherein the stop is disposed the third lens and the fourth lens (Figure 11, element ST).
With regard to dependent claim 3, Wei et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens system wherein the fourth lens or the sixth lens has a positive refractive power (page 5, paragraph [0076], line 3 and paragraph [0077], lines 3-4).
With regard to dependent claim 4, Wei et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, and further teaches such an imaging lens system wherein the fourth lens or the sixth lens has a negative refractive index temperature coefficient (page 7, Table 5, dn/dt data for the fourth lens).
With regard to dependent claim 5, Wei et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens system wherein a refractive index temperature coefficient of the fourth lens or the six lens is greater that -10*10-6/°C and less than -0.5*10-6/°C (page 7, Table 5, dn/dt data for the fourth lens).
With regard to dependent claim 9, Wei et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens system wherein the seventh lens has a concave object-side surface (page 5, Table 3-1, Radius of curvature date for surface S12).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatoshi et al (U.S. Patent Publication 2002/0048080).
With regard to independent claim 1, although Nagatoshi et al teaches an imaging lens system (page 1, paragraph [0003] and Figure 1), comprising: a first lens (Figure 1, element L1), a second lens (Figure 1, element L2), a third lens (Figure 1, element L3), a fourth lens (Figure 1, element L4), a fifth lens (Figure 1, element L5), a sixth lens (Figure 1, element L6) comprising a convex image-side surface (page 3, paragraph [0044], lines 14-15 and Table 1, data for surface # 11), and a seventh lens (Figure 1, element L7) disposed in order from an object side; wherein one or more of the second to sixth lenses, each has a positive refractive power and a negative refractive index temperature coefficient (page 3, paragraph [0044], lines 5-6 wherein L2 has a positive refractive power and Table 1 data for dn/dT for L2), Nagatoshi et al fails to teach a stop disposed on an image side of one of the first to sixth lenses.  However, it should be noted that placement of an aperture stop within an imaging lens system is a design parameter and only requires one of routine skill in the art such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make use of an aperture stop within the imaging lens system to control the output light as is known in the art.
With regard to dependent claim 3, Nagatoshi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens system wherein the fourth lens or the sixth lens has a positive refractive power (page 3, paragraph [0044], lines 8-9, wherein L3 is cemented to a positive lens, i.e., L4 and lines 14-15, wherein by definition, a biconvex lens has positive refractive power).
With regard to dependent claim 8, Nagatoshi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens system wherein the seventh lens has a negative refractive power (page 3, paragraph [0044], line 17, wherein by definition, a biconcave lens has negative refractive power).
With regard to dependent claim 9, Nagatoshi et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens system wherein the seventh lens has a concave object-side surface (page 3, paragraph [0044], line 17).





Allowable Subject Matter
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter are as set forth in the Office Action mailed April 5, 2022.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. 
With regard to dependent claim 6, although the prior art teaches an imaging lens system, comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens comprising a convex image-side surface, and a seventh lens disposed in order from an object side; and a stop disposed on an image side of one of the first to sixth lenses, wherein one or more of the second to sixth lenses, disposed on an image side of the stop, each has a positive refractive power and a negative refractive index temperature coefficient, the prior art fails to teach such an imaging lens system wherein the second lens has a concave object-side surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
20 July 2022